Case 6:12-cv-00855-RWS Document 834 Filed 04/14/20 Page 1 of 3 PageID #: 57610



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  VIRNETX INC., and                                  §
  SCIENCE APPLICATIONS                               §
  INTERNATIONAL CORPORATION,                         §
                                                     §
  Plaintiffs,                                        §          C.A. No. 6:12-cv-00855-RWS
                                                     §
  v.                                                 §
                                                     §
  APPLE INC.,                                        §          JURY TRIAL DEMANDED
                                                     §
  Defendant.                                         §
                                                     §


            PLAINTIFF VIRNETX INC.’S NOTICE OF FILING APRIL 14, 2020
                        HEARING PRESENTATION SLIDES

        Plaintiff VirnetX Inc. (“VirnetX”) hereby files this Notice of Filing its April 14, 2020

 presentation slides. VirnetX’s presentation slides are attached hereto as Ex. A.


  DATED: April 14, 2020.                                 Respectfully submitted,

                                                         CALDWELL CASSADY & CURRY


                                                         /s/ Bradley W. Caldwell________________
                                                         Bradley W. Caldwell
                                                         Texas State Bar No. 24040630
                                                         Email: bcaldwell@caldwellcc.com
                                                         Jason D. Cassady
                                                         Texas State Bar No. 24045625
                                                         Email: jcassady@caldwellcc.com
                                                         John Austin Curry
                                                         Texas State Bar No. 24059636
                                                         Email: acurry@caldwellcc.com
                                                         Daniel R. Pearson
                                                         Texas State Bar No. 24070398
                                                         Email: dpearson@caldwellcc.com
                                                         Hamad M. Hamad
                                                         Texas State Bar No. 24061268
                                                         Email: hhamad@caldwellcc.com
                                                 1
Case 6:12-cv-00855-RWS Document 834 Filed 04/14/20 Page 2 of 3 PageID #: 57611



                                          Justin T. Nemunaitis
                                          Texas State Bar No. 24065815
                                          Email: jnemunaitis@caldwellcc.com
                                          Christopher S. Stewart
                                          Texas State Bar No. 24079399
                                          Email: cstewart@caldwellcc.com
                                          John F. Summers
                                          Texas State Bar No. 24079417
                                          Email: jsummers@caldwellcc.com
                                          Warren J. McCarty, III
                                          Texas State Bar No. 24107857
                                          Email: wmccarty@caldwellcc.com
                                          CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848
                                          Facsimile: (214) 888-4849


                                          Robert M. Parker
                                          Texas State Bar No. 15498000
                                          Email: rmparker@pbatyler.com
                                          R. Christopher Bunt
                                          Texas State Bar No. 00787165
                                          Email: rcbunt@pbatyler.com
                                          PARKER, BUNT & AINSWORTH, P.C.
                                          100 East Ferguson, Suite 1114
                                          Tyler, Texas 75702
                                          Telephone: (903) 531-3535
                                          Telecopier: (903) 533-9687

                                          T. John Ward, Jr.
                                          Texas State Bar No. 00794818
                                          Email: jw@wsfirm.com
                                          Claire Abernathy Henry
                                          Texas State Bar No. 24053063
                                          Email: claire@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          1507 Bill Owens Parkway
                                          Longview, Texas 75604
                                          Longview, Texas 75606
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323

                                          ATTORNEYS FOR PLAINTIFF
                                          VIRNETX INC.

                                      2
Case 6:12-cv-00855-RWS Document 834 Filed 04/14/20 Page 3 of 3 PageID #: 57612




                                    CERTIFICATE OF SERVICE


        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a) on April 14, 2020. As such, this document was served on

 all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).


                                                     /s/ Bradley W. Caldwell
                                                     Bradley W. Caldwell




                                                3
